Name: Commission Regulation (EEC) No 1808/91 of 26 June 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: political geography;  trade policy;  marketing;  processed agricultural produce
 Date Published: nan

 27 . 6 . 91 Official Journal of the European Communities No L 165/ 15 COMMISSION REGULATION (EEC) No 1808/91 of 26 June 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 863/91 (3), as last amended by Regulation (EEC) No 1366/91 (4), provides for a special sale of intervention butter for export to the Soviet Union by a special invitation to tender, each interested party being required to submit his tender by 12 noon on 28 May 1991 at the latest ; whereas no tenders have been submitted within the time limit laid down ; whereas further time limits for the submission of tenders should accordingly be set by opening a standing invita ­ tion to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 863/91 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . The butter shall be sold ex-cold storage plant by standing invitation to tender until 31 July 1991 .' 2 . In Article 2 (3), the date '28 May 1991 ' is replaced by the words 'the second and fourth Tuesdays of each month' and the date '30 May 1991 ' by the words 'the Thursday following'. 3 . The final subparagraph of Article 4 ( 1 ) is replaced by the following : 'A decision may be taken to make no award in respect of the invitation to tender.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 15 . 6 . 1991 , p. 19 . O OJ No L 88, 9 . 4. 1991 , p. 11 . (4) OJ No L 130, 25. 5 . 1991 , p. 30.